UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                               No. 02-7558



CHRISTOPHER A. CALLOWAY,

                                              Petitioner - Appellant,

             versus


RONALD J. ANGELONE, Director of the Virginia
Department of Corrections,

                                               Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Raymond A. Jackson, District
Judge. (CA-01-927-2)


Submitted:    December 16, 2002           Decided:     December 23, 2002


Before LUTTIG, MICHAEL, and MOTZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Christopher A. Calloway, Appellant Pro Se.       Christopher Garrett
Hill, OFFICE OF THE ATTORNEY GENERAL OF          VIRGINIA, Richmond,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Christopher A. Calloway, a state prisoner, seeks to appeal the

district   court’s   order   accepting   the   recommendation    of   the

magistrate judge and denying relief on his petition filed under 28

U.S.C. § 2241 (2000).   We have reviewed the record and conclude on

the reasoning stated by the district court that Calloway has not

made a substantial showing of the denial of a constitutional right.

See Calloway v. Angelone, No. CA-01-927-2 (E.D. Va. filed Oct. 3,

2002 & entered Oct. 4, 2002).    Accordingly, we deny a certificate

of appealability and dismiss the appeal.       See 28 U.S.C. § 2253(c)

(2000). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                                DISMISSED




                                   2